Title: James Erwin to John Adams, 17 January 1785
From: Erwin, James
To: Adams, John


        
          Sr:
          Mogadr: South Barbary the 17 Jany. 1785
        
        Tis with the utmost grief. I Acqt. you: the Accident which as befallen me. at my departure from Cadix. to Tereniffe. were I was bound to. but unfortunately taken by one of the Emperor of Moroccos Cruzers. and Carried into Tangier. were my Vessel lays. afterwards myself & people. with many fatigues obliged to proceed to Morocco. to the Emperor. with whom I spoke to. & notwithstanding Replied He was in peace with our Nation. still ordered us to this place. Suspended till an Embassador of the united States of America. appears. not doubting but Congress. will take the case in Concideration to prevent further misfortunes. being assured. will not end with me. if an American Embassador. does not come to Reconcile matters hopeing will be soon. in order to Release us from this place. Craveing most Earnestly. that you’ll interfere. thereon as I am

an American Subject. & fought for my Country & Liberty. and above all. to Caution. my brother Seamen that they may not become the same prey. & afterwards will be with much more difficulty to come to a Reconciliation. if I can be so happy as to merit yr. Answer on the Subject. will ever make me duty bound to you. and giveing me Leave to tender my Sincere Respects to you. I Remain with all Regard / Your Excelencies / Mt. Obt. Hble. Servt.
        
          James Erwin
        
      